Citation Nr: 0216779	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  94-47 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from February 1966 
to January 1969.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from a July 1994 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in St. Louis, Missouri, which denied 
the veteran's claim for an increased rating for service-
connected PTSD.

The Board initially reviewed the appeal in December 1996 and 
remanded it for further development.  In a November 1998 
decision, the Board denied the claim and the veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an October 1999 Order, the Court granted a Joint 
Motion for Remand, vacating the November 1998 Board decision 
and remanding the matter for additional proceedings.  The 
case was again remanded by the Board in July 2000 for 
additional development.  It has since been returned to the 
Board.
 
The Board notes that in February 2001 the veteran submitted a 
claim for service connection for degenerative joint disease 
of multiple joints, to include arthritis of the back.  This 
claim is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran has been granted a 100 percent disability rating 
for service-connected PTSD, which is the maximum benefit that 
may be granted based on a claim for an increased rating for 
PTSD. 



CONCLUSION OF LAW

With respect to the matter of the veteran's entitlement to an 
increased evaluation for PTSD, there is no remaining case or 
controversy over which the Board has jurisdiction and the 
matter is dismissed.  38 U.S.C.A. § 7105 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a May 2002 decision, the RO granted a 100 percent 
disability rating for PTSD.  This is the maximum schedular 
rating for any disability, and constitutes a total rating.  
38 C.F.R. Part 4 (2002).  Thus, there is no remaining case or 
controversy over which the Board has jurisdiction, and the 
appeal must be dismissed as to that issue.  Swan v. 
Derwinski, 1 Vet. App. 20, 22-23 (1990).

 
ORDER

The claim for an increased rating for PTSD is dismissed.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

